Detailed Action

►	The applicant's Preliminary Amendment filed 17 JAN 2020 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 1-23 is/are pending.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules  
►	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	As to Claims 4-5 it is unclear as to the metes and bounds of the phrases “is a Southern blot probe” and/or “is a Northern blot probe”  The examiner has read these phrases to mean that the detection probe is a probe  which can function in a Southern blotting–type  experiment/assay and/or is capable of hybridizing to a DNA target molecule/sequence  and/or to mean that the detection probe is a probe  which can function in a Northern blotting-type experiment/assay and/or is capable of hybridizing to a RNA target molecule/sequence 

	Claim 6 is indefinite because the phrase “the ascending strand”  lacks proper antecedent basis in Claim 1.	Claim 7 is indefinite because the phrase “the decending strand”  lacks proper antecedent basis in Claim 1.	


►	The disclosure is objected to because it contains an embedded hyperlink (p. 16, line 17) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


35 U.S.C. 102 
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejection(s) under 35 U.S.C. 102 
►	Claim 1-9 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Bao et al.  [US 2003/0129611 – hereinafter “Bao”]. 

Claim 1 is drawn to a method for detecting a target nucleic acid sequence, comprising the steps:
providing a nucleic acid sample from a subject; detecting the target nucleic acid sequence using a detection probe, wherein the detection probe comprises a DNA fingerloop stem loop structure; wherein the DNA fingerloop stem loop structure comprises an antisense region that binds to the target nucleic acid sequence; wherein the antisense region is located in a loop and in one strand of the stem loop of the DNA fingerloop stem loop structure; and wherein the DNA fingerloop stem loop structure diminishes base pairing to a mismatched target nucleic acid.
	Bao  teach a  method for detecting a target nucleic acid sequence (e.g, DNA or RNA molecule) which comprises all of the limitations of Claim 1, see especially the Abstract, Figure. 2 and para  57. In particular Bao teach the limitation of Claim 1 which requires that the antisense region be located in the loop and in one strand of the stem loop, see especially Figure 2. As regards the limitation which reads  wherein the DNA fingerloop stem loop structure diminishes base pairing to a mismatched target nucleic acid., see at least para 50 in Bao. 

	Claim 2 is drawn to an embodiment of the method of Claim 1,  wherein the DNA fingerloop stem loop structure provides increased detection specificity of the target nucleic acid sequence. Bao teach this limitation, see especially para 50 in Bao.

Claim 3 is drawn to an embodiment of the method of Claim 1, wherein the detection probe is a molecular beacon.
Bao teach this limitation, see at least the abstract.

Claim 3 is drawn to an embodiment of the method of Claim 1, wherein the  detection probe is a molecular beacon.
Bao teach this limitation, see at least the abstract.

Claim 4 is drawn to an embodiment of the method of Claim 1,  wherein the  detection probe is a Northern blot probe. Claim 5 is drawn to an embodiment of the method of Claim 1,  wherein the  detection probe is a Southern blot probe.
Admittedly, Bao  do not explicitly teach Northern and /or Southern blotting. However, without more the dual resonance molecular beacons inherently these meet the limitation recited as Bao teach the detection of RNA targets (i.e. Northern blotting) and/or DNA targets (i.e. Southern blotting)  , see at least para 57














Claim 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronaghi et al. [BioTechniques 25 (5) :876-883 (1998) – hereinafter “Ronaghi”]. 
Claim 10 is drawn to method for amplifying a nucleic acid sequence, comprising the steps:
providing a nucleic acid sample from a subject;
amplifying the nucleic acid sequence using amplification primers in a polymerase chain
reaction, wherein the amplification primers comprise a fingerloop stem loop
structure;
wherein the DNA fingerloop stem loop structure comprises an antisense region that binds
to a region flanking the target nucleic acid sequence;
wherein the antisense region is located in the loop and in one strand of the stem loop of
the DNA fingerloop stem loop structure; and
wherein the DNA fingerloop stem loop structure diminishes base pairing to a mismatched
target nucleic acid.
Ronaghi teach  a method for amplifying a nucleic acid sequence which method comprises all of the limitations of Claim 10, see the entire document noting especially Figure 3 and the stem loop primers labeled A’ B’ A.. This primer meets the definition of a fingerloop stem loop structure recited in Claim 10.

Claim 11 is drawn to an embodiment of the method of Claim 10, wherein the amplification primers comprise from about 25 to about 100 nucleotides. Claim 12 is drawn to an embodiment of the method of Claim 110, wherein the antisense region that binds to the target nucleic acid  wherein the antisense region that binds to the target nucleic acid sequence comprises from about 10 to about 35 nucleotides. Claim 13 is drawn to an embodiment of the method of Claim 10, wherein the DNA fingerloop stem loop structure that binds to the target nucleic acid sequence comprises from about 25 to about 60 nucleotides.
Ronaghi teach  these limitations, see at least Table 1 and Figures. 





Claim Rejection(s) under 35 U.S.C. 103 

►	Claim14-23 rejected under 35 U.S.C. 103 as being unpatentable over  Lahiry et al.  [ACS Synthetic Biology 6 :648-658 (JAN 2017)– hereinafter “Lahiry”] in view of Tyagi et al. [Nature Biotechnology 16 : 49 (JAN 1998) – hereinafter “Tyagi”].

Claim 14 is drawn to a method for modulating protein expression levels and/or mRNA
expression levels from at least two target mRNAs in a cell simultaneously, the method
comprising:
transforming the cell with a system for measuring the activity of a chimeric deoxyribonucleic
acid (DNA), the system comprising:
a chimeric DNA, wherein the chimeric DNA comprises a first deoxyribonucleic acid
(DNA) sequence operably linked to a second deoxyribonucleic acid (DNA)
sequence;
a first plasmid comprising a first reporter gene operably linked to a first gene leader
sequence; and
a second plasmid comprising a second reporter gene operably linked to a second gene
leader sequence;
wherein the first DNA sequence is present in a first stem loop and the second DNA
sequence is present in a second stem loop;
wherein the first and second stem loops inhibit the binding of the first and second
DNAs to mismatched target sequences;
wherein the first DNA sequence binds to an mRNA of the first gene leader sequence
and the second DNA sequence binds to an mRNA of the second gene leader
sequence; and
measuring the protein expression levels and/or mRNA expression levels of the first reporter
gene and the second reporter gene.
	Lahiry teach a methods for modulating protein expression levels and/or mRNA
expression levels from at least two target mRNAs in a cell simultaneously which comprises most of the limitations of Claim 14, see the entire document.  Lahiry does not explicitly teach the limitation of Claim 14 “which reads wherein the first and second stem loops inhibit the binding of the first and second DNAs to mismatched target sequences”.  This limitation is, however considered inherent to the  first and second sequences of the chimeric DNA of Lahiry, (i.e. the rpoS’ and hns’ sequences of the sRNA plasmid) as they are stem loop forming DNA sequences nd para of Column 1 on p. 49.    

	Claim 15 is drawn to an embodiment of the method of Claim 14 wherein the first DNA sequence and the second DNA sequence are comprised in at least two stem loop structures. 
Claim 16 is drawn to an embodiment of the method of Claim 14 wherein the first DNA sequence binds to an mRNA of the first gene leader sequence. Claim 17 is drawn to an embodiment of the method of Claim 14 wherein the second DNA sequence binds to an mRNA of the second gene leader sequence. Claim 18 is drawn to an embodiment of the method of Claim 14 wherein the first reporter gene encodes a fluorescent protein. Claim 19 is drawn to an embodiment of the method of Claim 14 wherein the second  reporter gene encodes a fluorescent protein.
	Lahiry teach these limitations see especially Figure 2-3 and the legends thereof.

 	Claim 20 is drawn to an embodiment of the method of Claim 14 wherein the chimeric DNA is from about 50 to about 300 nucleotides in length.
	Lahiry teach this limitation, see especially the plasmid maps  in Figure 1S..

Claim 21 is drawn to an embodiment of the method of Claim 14 wherein the cell is E. coli cell. Claim 22 is drawn to an embodiment of the method of Claim 14 wherein the cell is Clostridium acetobutylicum  cell.
Lahiry teach both of these cell types. See especially the section entitled “Retargeting stem-antisense sRNA variants to Non-native mRNA Reporter Genes” which begins on p.651.

	The limitation of Claim 23 is considered inherent to the two target mRNAs of Lahiry.
Application No.: 16/631,937


NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 


The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 for the following reason(s):

■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821-1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.

■	2. This application does not contain, as a separate part of the disclosure on paper copy, 
	a “Sequence Listing” as required by 37 C.F.R. 1.821(c).

■	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).

□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked-up “Raw Sequence Listing.”

□	5.   The computer readable form that has been filed with this application has been found to                                                                                                              be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).

□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).


■	7. Other:  The sequences in Figures 1-2, 4A-4D, 7A-7B, 8A, 10, 11A, 11C, 14A-14B and 15A-15C are not accompanied by their corresponding SEQ ID NOs. as required.

Applicant Must Provide:

 ■	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.


■	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.

■	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        

■ 	Amend the specification and/or the drawings to include the required SEQ ID NOs.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

2-27 DEC 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2018/042739

Reviewed the Prosecution in 15/865,983
  
Planned Search 

Search terms:

All Inventor(s) e.g. Lease R?/au 

Hybridization or amplification 
stem loop or stem-loop or 
fingerloop (stem loop or stem-loop)
antisense
modulating
(mRNA or protein) levels
transform 
chimeric DNA 
plasmid 
reporter gene? 

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW